DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 25 October 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not disclose “wherein the signal is further configured to indicate the central axis of the end effector”.  The written description discloses a signal indicating a position and orientation of the end effector but not the central axis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear as to whether the central axis is oriented obliquely relative to the longitudinal axis or the end effector is oriented obliquely relative to the longitudinal axis.  For purposes of compact prosecution, Examiner has interpreted the end effector as “oriented obliquely relative to the longitudinal axis of the shaft”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al (2019/0015166) in view of Kesten et al (2016/0310042).
Regarding claim 1, Mahoney et al disclose an apparatus, comprising:
(a)	a shaft assembly, wherein the shaft assembly defines a longitudinal axis (snare tool 100 includes a shaft – [0082], fig.2);
(b)	an end effector defining a central axis perpendicular to the end effector positioned at a distal end of the shaft assembly, wherein the central axis of the end effector is offset from the longitudinal axis of the shaft assembly (end effector – [0076], the snare in fig.5c would have a central axis which is perpendicular and offset assuming a line drawn through the center of the snare in a perpendicular direction to the shaft), wherein a portion of the end effector is offset from the longitudinal axis (the predetermined shape of the looped portion can be a P shape – [0021]; snare loop configurations – [0064], figs.5a-5d); and
(c)	a sensor having a position, the position being a known distance from the end effector and having a known orientation relative to the end effector (tracking system for tracking position and orientation of the snare tool - [0029], sensors for sensing the position of the snare tool – [0034], snare tool can include sensing elements – [0117], Examiner notes the sensors have a fixed position and orientation relative to the end effector), wherein the signal is configured to indicate a position of the end effector within three-dimensional space based on the known distance and known orientation (sensors for sensing the position of the snare tool relative to a predetermined location relative to the patient – [0034], Examiner the sensors have a fixed position and orientation relative to the end effector).
Mahoney et al fail to explicitly disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis (position sensor includes a coil embedded within the distal end, movement of position sensor within that magnetic field may generate electrical current in the coil, enable system to determine the location of the distal end – [0050], fig.6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor to indicate position of Mahoney et al with a sensor configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis as it would provide the location of a distal end within a three dimensional space to provide the current position of the surgical instrument using known tracking system techniques. 
Regarding claim 2, Mahoney et al disclose wherein the shaft assembly is straight (flexible device and/or snare tools can be rigid or flexible, straight or curved – [0006]).
Regarding claim 3, Mahoney et al disclose wherein the shaft assembly is rigid (flexible device and/or snare tools can be rigid or flexible, straight or curved – [0006]).
Regarding claim 4, Mahoney et al disclose wherein the shaft assembly defines a lumen (inner lumen of the snare tube – [0015]).
Regarding claim 5, Mahoney et al disclose wherein the lumen extends coaxially along the longitudinal axis (the shaft can be sold or tubular – [0082]).
Regarding claim 6, Mahoney et al disclose further comprising a fluid source coupled with the lumen (hollow snare tube used to deliver fluids - [0121]).
Regarding claim 7, Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the fluid source comprises one or both of a source of saline or a source of suction.
However, Kesten et al teach in the same medical field of endeavor, wherein the fluid source comprises a source of suction (provides suction by incorporating conventional suction devices – [0075]; lumen configured to provide suction – [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid source coupled with the lumen of Mahoney et al with the fluid source comprises a source of suction of Kesten et al as it would provide a conventional suction device to remove fluid from the surgical field.
Regarding claim 8, Mahoney et al disclose wherein the end effector defines an opening in communication with the lumen (snare actuating member that extends through an inner lumen – [0014]).
Regarding claim 9, Mahoney et al disclose wherein the opening is positioned on the longitudinal axis (figures 5a-5d).
Regarding claim 10, Mahoney et al disclose wherein the end effector includes a loop blade (snare loop – [0006]).
Regarding claim 11, wherein the signal is further configured to indicate the central axis of the end effector (figure 5c, [0029] – tracking system can track the position and orientation of the snare tool, to thereby “indicate” the central axis of the end effector).
Regarding claim 12, Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein a central axis is oriented obliquely relative to the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, wherein a central axis is oriented obliquely relative to the longitudinal axis (bent distal portion may provide a bend angle – [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a central axis of Mahoney et al with the central axis being oriented obliquely relative to the longitudinal axis of Kesten et al as it would provide a suitable bend for insertion into a patient.
Regarding claim 13, Mahoney et al disclose a grip, wherein the shaft assembly extends distally from the grip (130 – fig. 2).
Regarding claim 14, Mahoney et al disclose wherein the shaft assembly defines a lumen (hollow snare tube used to deliver fluids - [0121]).  
Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the grip defines a lateral opening in fluid communication with the lumen.
However, Kesten et al teach in the same medical field of endeavor, wherein the grip defines a lateral opening in fluid communication with the lumen (luer port 354 provide suction to the distal end of the inner tube – fig.10, [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shaft assembly defining a lumen and grip of Mahoney et al with the grip defines a lateral opening in fluid communication with the lumen as it would provide an access point for delivery of fluid through the device.
Regarding claim 15, Mahoney et al disclose further comprising a storage device (storage medium in the controller 40 – fig.1, [0096]).
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al (2019/0015166) in view of Kesten et al (2016/0310042) as applied to claims 1 and 15 above, and further in view of Talarico et al (2007/0078484).
Regarding claims 16-18, Mahoney et al as modified by Kesten et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein a storage device is located in a grip, wherein the storage device stores calibration information associated with a sensor and an insulating cuff captured between a sensor and a distal portion of a shaft assembly.
However, Talarico et al teach in the same medical field of endeavor, wherein a storage device is located in a grip, wherein the storage device stores calibration information associated with a sensor (store a calibration profile inside a non-volatile memory located in the handle or elsewhere in the grasper – [0031]) and an insulating cuff captured between a sensor and a distal portion of a shaft assembly (insulating material can be placed between the sensor and the shaft – [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage device, grip and sensor of Mahoney et al as modified by Kesten et al with a storage device located in a grip, storing calibration information associated with a sensor and an insulating cuff between a sensor and distal portion of a shaft assembly of Talarico as it would provide a calibration profile to aid in real-time sensor data transmission as well as insulating material which keeps the circuit from grounding, as needed.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al (2019/0015166) in view of Kesten et al (2016/0310042) and further in view of Okada et al (2009/0023987).
Regarding claim 19, Mahoney et al disclose an apparatus, comprising: 
(a) a grip (130 – fig.2);
(b) a shaft assembly extending from the grip (130 – fig.2), wherein the shaft assembly defines a longitudinal axis (snare tool 100 includes a shaft – [0082], fig.2);
(c) an end effector positioned at a distal end of the shaft assembly, wherein the end effector comprises a loop blade defining an opening having a central axis (end effector – [0076]; the snare in fig.5c would have a central axis), wherein the central axis is offset from the longitudinal axis (the predetermined shape of the looped portion can be a P shape – [0021]; snare loop configurations – [0064], figs.5a-5d, the snare in fig.5c would have a central axis offset assuming a line drawn through the center of the snare in a orthogonal direction to the shaft);
(d) a sensor having a position, the position being a known distance from the end effector and having a known orientation relative to the end effector (tracking system for tracking position and orientation of the snare tool - [0029], sensors for sensing the position of the snare tool – [0034], snare tool can include sensing elements – [0117], Examiner notes the sensors have a fixed position and orientation relative to the end effector), wherein the signal is configured to indicate a position of the loop blade within three-dimensional space based on the known distance and known orientation (sensors for sensing the position of the snare tool relative to a predetermined location relative to the patient – [0034], Examiner the sensors have a fixed position and orientation relative to the end effector).
Mahoney et al fail to explicitly disclose wherein a sensor is configured to generate a signal in response to a magnetic field, and wherein the sensor is coaxially positioned about the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis (position sensor includes a coil embedded within the distal end, movement of position sensor within that magnetic field may generate electrical current in the coil, enable system to determine the location of the distal end – [0050], fig.6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor to indicate position of Mahoney et al with a sensor configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis as it would provide the location of a distal end within a three dimensional space to provide the current position of the surgical instrument using known tracking system techniques. 
Mahoney et al as modified by Kesten et al fail to explicitly disclose wherein the central axis is obliquely offset from the longitudinal axis of the shaft assembly. 
However, Okada et al teach in the same medical field of endeavor, wherein the central axis is obliquely offset from the longitudinal axis of the shaft assembly (fig.23, the snare loop is pressed against the inner wall from an oblique upper side, the snare loop is bent – [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central axis of Mahoney et al as modified by Kesten et al with the central is obliquely offset from the longitudinal axis of the shaft assembly of Okada et al as it would provide a pressing force or angle of the snare loop to closely attach to a surface.
Regarding claim 20, Mahoney et al disclose a method, comprising:
(a)	inserting a distal end of an instrument into a patient (inserting an elongated flexible surgical tool – [0036]), the instrument including a shaft assembly defining a longitudinal axis, the distal end defining a central axis perpendicular to the end effector (end effector – [0076]; the snare in fig.5c would have a central axis which is perpendicular and offset assuming a line drawn through the center of the snare in a perpendicular direction to the shaft);
(b)	observing a display showing a location of the distal end of the instrument in the patient in real-time, wherein the display is driven by a processor processing signals generated from a sensor (control can process the position and orientation information from a position sensor and display to the operator – [0096]), wherein the location is based on the known distance and known orientation (sensors for sensing the position of the snare tool relative to a predetermined location relative to the patient – [0034], Examiner the sensors have a fixed position and orientation relative to the end effector); and
(c)	engaging a transversely extending portion of the distal end of the instrument with tissue in the patient based on the location, wherein the transversely extending portion of the distal end is offset from the longitudinal axis of a shaft assembly of the instrument (the predetermined shape of the looped portion can be a P shape – [0021]; snare loop configurations – [0064], figs.5a-5d).
Mahoney et al fail to explicitly disclose a sensor in a distal end of an instrument, wherein the sensor generates signals in response to a magnetic field; and wherein the sensor is coaxially positioned about the longitudinal axis.
However, Kesten et al teach in the same medical field of endeavor, disclose wherein a sensor is configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis (position sensor includes a coil embedded within the distal end, movement of position sensor within that magnetic field may generate electrical current in the coil, enable system to determine the location of the distal end – [0050], fig.6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor to indicate position of Mahoney et al with a sensor configured to generate a signal in response to a magnetic field and wherein the sensor is coaxially positioned about the longitudinal axis as it would provide the location of a distal end within a three dimensional space to provide the current position of the surgical instrument using known tracking system techniques. 
Mahoney et al as modified by Kesten et al fail to explicitly disclose the end effector oriented obliquely relative to the longitudinal axis of the shaft assembly. 
However, Okada et al teach in the same medical field of endeavor, the end effector oriented obliquely relative to the longitudinal axis of the shaft assembly (fig.23, the snare loop is pressed against the inner wall from an oblique upper side, the snare loop is bent – [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central axis of Mahoney et al as modified by Kesten et al with the central is obliquely offset from the longitudinal axis of the shaft assembly of Okada et al as it would provide a pressing force or angle of the snare loop to closely attach to a surface.
Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.  Applicant states the claims were amended as discussed in the interview and the present amendments were indicated as appearing to overcome the rejections in the pending Office Action.
Examiner’s position is no specific claim language was agreed upon during the interview on October 24th, 2022.  Examiner acknowledges the claim language with respect to independent claims 19 and 20 changed the scope of the claims to require a new grounds of rejection.  Examiner’s position is the claim amendments of claim 1 are insufficient to overcome the previous grounds of rejection.  Please see the body of the rejection for further guidance.
Applicant’s arguments with respect to claim(s) 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793